2.	Applicant’s election of the invention of Group I, claims 1-6, drawn to an artificial transcription factor comprising a polydactyl zinc finger comprising two or three zinc finger domains, an interaction domain and an activation domain in the reply filed on October 6, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-13, 17-22, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 6, 2020.
	The inventions of Groups II, III, and IV are not currently deemed to be eligible for rejoinder with the elected invention of Group I.  In particular, the inventions of Groups II, III, and IV are deemed not to be commensurate in scope with allowable product claim 1.  While allowed claim 1 requires each of the two or three zinc finger domains to comprise a variable domain encoded by SEQ ID NO:2, each of the transcription factors recited in claim 7 comprise a third zinc finger domain which is not encoded by SEQ ID NO:2.  Compare, e.g. residues 205-285 of SEQ ID NO:72, which encodes ZFATF1.  Similarly, claim 12 recites a method of using transcription factors, including ZFATF1, ZFATF2, and ATF5 [sic - ZFATF5?] which comprise a third zinc finger domain not encoded by SEQ ID NO:2.  While claim 1 is drawn to a protein product (see line 1), claim 19 appears to recite a library of oligonucleotides (see line 3) and thus appears drawn to a method of using a product materially different from the product of claim 1.
3.	The Sequence Listing filed November 22, 2017 is approved.
in Figure 18B, after “3)”, “inhibitors” is misspelled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5.	The disclosure is objected to because of the following informalities:  At page 19 of the specification, paragraph [0052] recites generic sequence SEQ ID NO:2 which encodes a variable region of zinc finger domains.  However, the nucleotide sequence of Finger3 does not appear to be a species of the generic sequence.  Clarification of the relationship between the generic and specific sequences in paragraph [0052] may be beneficial.  Appropriate correction is required.
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.




Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 requires each of the two or three zinc finger domains to comprise a variable domain encoded by SEQ ID NO:2.  However, dependent claim 2 recites a polydactyl zinc finger protein comprising three zinc finger domains in which the third zinc finger domain, SEQ ID NO:6, is not a species of generic sequence SEQ ID NO:2.  Because dependent claim 2 embraces artificial transcription factors not embraced within the scope independent claim 1, claim 2 is an improper dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
7.	Claims 1 and 3-6 are allowed.  The prior art of record does not teach or render obvious a transcription factor with the structure as set forth in claim 1 and with each of the two or three zinc finger domains being encoded by the nucleic acid sequence of SEQ ID NO:2.  The prior art of record teaches polydactyl zinc finger domains in which only two of three zinc finger domains are encoded by Inventors’ SEQ ID NO:2.  See, e.g., the Rebar et al article (Nature Medicine, Vol. 18, pages 1427-1432) at Figure 1C; the Pabo et al article (Annual Review of Biochemistry, Vol. 61, pages 1053-1095) at page 1070, Figure 8, zif268; Li et al (U.S. Patent Application Publication 2006/0063231) at paragraph [0078]; and Steenstrup et al (U.S. Patent No. 8,940,504) at Figure 5.  There is not deemed to be any motivation or other type of suggestion to modify the zinc finger domains of these references so that each of the zinc finger domains comprise a variable domain encoded by the nucleic acid sequence recited in instant claim 1.  The prior art of record also teaches polydactyl zinc finger domains comprising greater than three zinc finger domains.  See, e.g., Choo et al (U.S. Patent No. 7,851,216) at SEQ ID NO:140.  However, the instant claims exclude such from their scope polydactyl zinc finger domains comprising greater than three zinc finger domains.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
January 13, 2021